Name: Council Regulation (EU) NoÃ 85/2013 of 31Ã January 2013 amending Regulation (EC) NoÃ 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: international affairs;  cooperation policy;  free movement of capital;  Asia and Oceania
 Date Published: nan

 1.2.2013 EN Official Journal of the European Union L 32/1 COUNCIL REGULATION (EU) No 85/2013 of 31 January 2013 amending Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/812/CFSP of 20 December 2012 amending Common Position 2003/495/CFSP on Iraq (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) In line with United Nations Security Council (UNSC) Resolution 1483 (2003), Article 4 of Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq (2) freezes in particular the funds and economic resources of Saddam Hussein and other senior officials of the former Iraqi regime. (2) In accordance with paragraph 23 of UNSC Resolution 1483 (2003), Article 6(2) of Regulation (EC) No 1210/2003 allows the Member States to unfreeze such funds and economic resources for the purpose of their transfer to the Development Fund for Iraq. (3) On 15 December 2010, the UNSC adopted Resolution 1956 (2010) by which it decided under paragraph 5 that the full proceeds from the Development Fund for Iraq should be transferred to the Government of Iraqs successor arrangements account or accounts and that the Development Fund for Iraq should be terminated no later than 30 June 2011. (4) It is appropriate to amend Regulation (EC) No 1210/2003 to permit the transfer of frozen funds, other financial assets or economic resources to the successor arrangements to the Development Fund for Iraq put in place by the Government of Iraq under the conditions set out in UNSC Resolutions 1483 (2003) and 1956 (2010). (5) It is also appropriate to update Regulation (EC) No 1210/2003 with recent information provided by the Member States regarding the identification of competent authorities and the address for notifications to the Commission. (6) Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1210/2003 is hereby amended as follows: (1) Article 6(2) is replaced by the following: 2. In all other circumstances, funds, economic resources and proceeds of economic resources frozen pursuant to Article 4 shall only be unfrozen for the purpose of their transfer to the successor arrangements to the Development Fund for Iraq put in place by the Government of Iraq under the conditions set out in UNSC Resolutions 1483 (2003) and 1956 (2010).; (2) Annex V is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2013. For the Council The President C. ASHTON (1) OJ L 352, 21.12.2012, p. 54. (2) OJ L 169, 8.7.2003, p. 6. ANNEX ANNEX V Websites for information on the competent authorities referred to in Articles 6, 7 and 8 and address for notifications to the European Commission A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities B. Address for notifications to, or other communication with, the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 Brussels BELGIUM E-mail: relex-sanctions@ec.europa.eu.